Citation Nr: 1004092	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-03 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1971 to 
November 1976.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  That rating decision declined to reopen a 
claim of service connection for right ear hearing loss, and 
denied a compensable disability rating for service-connected 
left ear hearing loss.

In November 2008, the Board reopened the issue of service 
connection for right ear hearing loss, and remanded the issue 
for consideration of the issue on the merits.  The left ear 
increased rating issue was inextricably intertwined with the 
right ear service connection issue.  In a July 2009 rating 
decision, the Veteran was granted service connection for 
right ear hearing loss, and a noncompensable rating was 
assigned for bilateral hearing loss.  That issue was 
addressed in a supplemental statement of the case and 
recertified to the Board.


FINDING OF FACT

The Veteran's hearing loss has manifested by no more than 
level I hearing loss, bilaterally.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.85, 
Diagnostic Code 6100 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

VA provided the Veteran with the notice contemplated by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in a November 
2008 correspondence.  The November 2008 letter listed both 
issues as service connection, but the letter provided the 
appropriate increased rating and effective date information.  
The Veteran was further informed of the information and 
evidence necessary to substantiate a disability rating and 
the effective date to be assigned in the event his claim was 
successful in a September 2009 correspondence.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
March 2009, the Veteran's appeal was remanded to allow for a 
VA audiological examination, which occurred in July 2009.  
The Veteran's claim was last adjudicated in a July 2009 
rating decision.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323- 24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  In view of the foregoing, the Board 
finds that the Veteran was informed or had actual knowledge 
of what was needed to substantiate the issue on appeal.  In 
addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the content or 
timing of the notice is harmless.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  Furthermore, he has received several VA 
examinations in connection with his claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

In credible testimony before the Board in November 2008, the 
Veteran stated that he sustained perforated eardrums as a 
result of his paratrooper duties in service.  He claimed that 
he underwent multiple surgeries on his left ear, both during 
service and afterwards, that resulted in the loss of hearing 
acuity.  

The Veteran's entrance examination from September 1971 shows 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
25
NT
40
LEFT
15
5
5
NT
15

In May 1974, the Veteran sought treatment for an ear ache in 
his right ear.  The examining clinician opined that the 
Veteran exhibited the symptoms of otitis media.  In December 
1974, the Veteran presented with bilateral punctured 
eardrums.  A record from January 1976 shows that the Veteran 
had tympanoplasty on his left ear due to a perforated ear 
drum.  On his separation examination in September 1976, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
NT
35
LEFT
30
40
35
NT
45

The Veteran underwent a VA examination in February 1977.  The 
examiner noted that the Veteran's right ear external canal 
was normal.  His tympanic membrane was markedly thickened 
with two large tympanosclerotic plaques.  A moderately large, 
healed, central perforation was present.  The examiner opined 
that the Veteran exhibited chronic bilateral otitis media, 
secondary to allergic rhinitis or chronic tonsillitis.  The 
examiner further explained that the Veteran had bilateral 
tympanic membrane perforation due to barotraumas, healed on 
the right side and open on the left, and bilateral conductive 
deafness, worse on the left side.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NT
15
LEFT
40
20
30
NT
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.

In an August 1996 VA examination, the Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
35
LEFT
15
10
15
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The examiner noted that the Veteran had a history of 
perforated tympanic membranes, which were previously repaired 
through surgery.  The examiner opined that the Veteran's 
hearing was essentially normal except for mild hearing loss 
at 4000 Hertz (Hz).  

A July 2003 VA examination showed that the Veteran had 
bilateral tympanic membranes with marked tympanosclerosis and 
areas of monomeric tympanic membrane tissue.  The examiner 
opined that the Veteran showed residual tympanosclerosis 
secondary to bilateral tympanic membrane perforations and two 
surgical tympanoplasties of the left ear.  He remarked that 
the Veteran suffered from chronic eustachian tube dysfunction 
and middle ear dysfunction.  Audiological testing was not 
performed as there was an equipment malfunction.

An August 2003 VA examination on record shows that the 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
45
LEFT
25
20
20
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
Veteran was diagnosed as having mild high frequency hearing 
loss in the right ear.

At a VA audiological examination performed in June 2005, the 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
45
LEFT
25
20
20
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  

A VA examination performed in December 2008 shows that the 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
50
LEFT
30
15
25
25
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner opined that the Veteran's hearing loss was not 
related to service as his STRs indicated normal hearing for 
rating purposes in the right ear just prior to separation 
from active service and there was no significant shift in 
hearing levels between his enlistment and separation 
examinations.  

In March 2009, the Board remanded the Veteran's claim as the 
examiner failed to discuss whether the injury sustained to 
his eardrum in service was related to his current right ear 
hearing loss.  

In accord with the March 2009 Board remand, the Veteran was 
afforded a VA examination in April 2009.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
50
LEFT
25
15
20
25
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  On 
physical examination, there was a monomeric area in the right 
eardrum which was consistent with a tympanic membrane repair.  
The examiner opined that the Veteran's history, STRs, and 
current physical findings suggest that it is very likely that 
his hearing loss was related to conditions identified and 
treated during service.

Initial Disability Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected hearing disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Analysis

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85.  The Board observes that in 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numerical designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the February 1977 report yields a numerical 
category designation of I for the right ear (between 0 and 41 
percent average pure tone decibel hearing loss, with speech 
discrimination results between 92 and 100 percent) and I for 
the left ear (between 0 and 41 percent average pure tone 
decibel hearing loss, with speech discrimination results 
between 92 and 100 percent).  Entering the category 
designations for both ears into TABLE VII produces a 
disability evaluation of 0 percent, under Diagnostic Code 
6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the April 1996 report yields a numerical 
category designation of I for the right ear (between 0 and 41 
percent average pure tone decibel hearing loss, with speech 
discrimination results between 92 and 100 percent) and I for 
the left ear (between 0 and 41 percent average pure tone 
decibel hearing loss, with speech discrimination results 
between 92 and 100).  Entering the category designations for 
both ears into TABLE VII produces a disability evaluation of 
0 percent, under Diagnostic Code 6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the August 2003 report yields a numerical 
category designation of I for the right ear (between 0 and 41 
percent average pure tone decibel hearing loss, with speech 
discrimination results between 92 and 100 percent) and I for 
the left ear (between 0 and 41 percent average pure tone 
decibel hearing loss, with speech discrimination results 
between 92 and 100).  Entering the category designations for 
both ears into TABLE VII produces a disability evaluation of 
0 percent, under Diagnostic Code 6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the June 2005 report yields a numerical 
category designation of I for the right ear (between 0 and 41 
percent average pure tone decibel hearing loss, with speech 
discrimination results between 92 and 100 percent) and I for 
the left ear (between 0 and 41 percent average pure tone 
decibel hearing loss, with speech discrimination results 
between 92 and 100).  Entering the category designations for 
both ears into TABLE VII produces a disability evaluation of 
0 percent, under Diagnostic Code 6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the December 2008 report yields a numerical 
category designation of I for the right ear (between 0 and 41 
percent average pure tone decibel hearing loss, with speech 
discrimination results between 92 and 100 percent) and I for 
the left ear (between 0 and 41 percent average pure tone 
decibel hearing loss, with speech discrimination results 
between 92 and 100).  Entering the category designations for 
both ears into TABLE VII produces a disability evaluation of 
0 percent, under Diagnostic Code 6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the March 2009 report yields a numerical 
category designation of I for the right ear (between 0 and 41 
percent average pure tone decibel hearing loss, with speech 
discrimination results between 92 and 100 percent) and I for 
the left ear (between 0 and 41 percent average pure tone 
decibel hearing loss, with speech discrimination results 
between 92 and 100).  Entering the category designations for 
both ears into TABLE VII produces a disability evaluation of 
0 percent, under Diagnostic Code 6100.

Further, the Veteran did report having hearing difficulty 
while working; however, he reported the hearing difficulty 
did not affect his usual daily activities.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the Board must conclude that an initial 
compensable evaluation for the Veteran's bilateral hearing 
loss is not warranted under the schedular criteria.

The Board has considered whether the case should be referred 
for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this case, the evidence does not show that 
the hearing loss has interfered with the Veteran's 
employment.  The Veteran stated that he experiences 
significant effects of his hearing loss upon his occupational 
activities, but has not experienced any effect upon his daily 
activities.  There is no evidence, aside from the Veteran's 
statement, that suggests any marked interference of the 
disorder with the Veteran's employment, that the hearing loss 
has necessitated frequent periods of hospitalization, or that 
the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996) ; 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board lastly notes that the RO, in granting service 
connection for bilateral hearing loss, assigned an effective 
date for the grant of November 13, 1976.  The Board has 
reviewed the evidence on file and concludes that the 
underlying level of severity for the Veteran's hearing loss 
has remained at the noncompensable level, but no more, since 
the award of service connection.  For the reasons enumerated 
above, and because there is no indication of greater 
disability than that described above during the period 
beginning November 13, 1976, a higher rating is not warranted 
for any time since the award of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied. 



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


